DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see p. 6, filed 17 Nov. 2021, with respect to the title of the specification have been fully considered and are persuasive.  The objection of 19 Aug. 2021 has been withdrawn. 
Applicant’s arguments, see p. 6, filed 17 Nov. 2021, with respect to claims 3-4 and 6 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of 19 Aug. 2021 has been withdrawn.
Applicant’s arguments, see pp. 6-9, filed 17 Nov. 2021, with respect to the rejections of claims 1 and 5 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  . The Examiner notes that the previously-cited LERIOS and LARSON references are no longer being relied upon in this Office action. Please see the Office action below for further explanation regarding the rationale for the rejection of the newly-amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. PG-PUB 2012/0204099, 'YAMADA') in view of Newhall, Jr. et al. (U.S. Patent 7,525,551; 'NEWHALL').
Regarding claim 1, YAMADA discloses a display method comprising: 

    PNG
    media_image1.png
    707
    1103
    media_image1.png
    Greyscale

rotating a plurality of images arranged along a first imaginary axis around a second imaginary axis that intersects the first imaginary axis; 
further rotating the plurality of images around the first imaginary axis (YAMADA; ¶ 0083; “FIGS. 10A to 10E are diagrams illustrating a process of modifying thumbnail images. … The display image generation unit 1104 modifies the respective thumbnail images … to … generate images so that … each page is erected on a horizontal plane N in an imaginary space and rotated about an imaginary rotation axis M [‘second imaginary axis’] crossing the upper and lower sides of the page and extending along the vertical sides of the page by a rotation angle theta from a reference position at which the horizontal direction of the page is parallel to the horizontal direction of the display region, and the page is looked down (viewed overhead) at an overhead angle .phi. from a viewpoint above the upper side of the page within the imaginary space. … Moreover, the overhead angle φ is a predetermined angle. Furthermore, the rotation axis M is not limited to a configuration in which it is parallel to the vertical sides of the page but may be configured such that it crosses the horizontal sides of the page [‘first imaginary axis’].”); and 

    PNG
    media_image2.png
    524
    335
    media_image2.png
    Greyscale

displaying the plurality of images on a display (YAMADA; FIGS. 8, 12; ¶ 0091; “When the display image generation unit 1104 generates an image including the image of the first selected page and the modified thumbnail images (step S206) and supplies the generated image to the controller 2, an image in which the thumbnail image of page 21 is displayed with the rotation angle θ1 is displayed on the display unit 1 … (step S207).”).




    PNG
    media_image3.png
    440
    408
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    685
    487
    media_image4.png
    Greyscale

YAMADA does not explicitly disclose the following limitations, which NEWHALL discloses:
that each of the plurality of images is a texture selected from one of a first texture band, a second texture band, or a third texture band (NEWHALL; Col. 6, Lines 1-8; “FIG. 2D illustrates … ripmapping [which] is [like] mipmapping in that multiple filtered versions of a texture map are precomputed prior to rendering. … in ripmapping, the texture maps are filtered anisotropically. Texture set 2000 illustrates a base texture 2010 and its associated prefiltered counterparts, both for conventional mipmapping and for ripmapping” Col. 6, Lines 36-52; “For ripmapping, the base texture 2010 is down-sampled is unequally in different directions to create ripmaps, which are versions of the base texture 2010 filtered with varying amounts of anisotropy. Ripmaps 2050 and 2060 down-sample base texture 2010 horizontally, while leaving the vertical dimension of the base texture untouched [‘first texture band’]. … ripmaps are created by applying a box filter in the dimension of anisotropy to further minify the texture. Ripmaps 2050 and 2060 have horizontal minification ratios of 2:1 and 4:1, respectively, and a 1:1 vertical minification ratio. Additional ripmaps 2065 may include further horizontally minified versions of the base texture 2010 down to the width of a single texel … ripmaps 2080 and 2090 [‘second texture band’] have vertical minification ratios of 2:1 and 4:1 respectively, and a horizontal minification ratio of 1:1. Additional ripmaps 2100 may include further vertically minified versions of the base texture 2010 down to the height of a single texel.”) and, having a resolution according to a size of the plurality of images displayed on the display (NEWHALL; Col. 7, Lines 32-42; “FIG. 3 is a block diagram illustrating a method 300 of anisotropic texture sampling … At step 305, method 300 determines a "squash" value for a … set of pixels. The squash value approximates the level of anisotropy across the … set of pixels. … texture coordinates are associated with each pixel and the squash is the ratio of differences in texture coordinates for the horizontal and vertical components of the line of anisotropy in texture space.”),
that each of the first, second, and third texture bands is a ripmap (NEWHALL; Col. 6, Lines 36-52) in which the textures are arranged along the first imaginary axis (YAMADA; ¶ 0083),
that the resolution of first textures in the first texture band are changed by reducing by ½ (NEWHALL; Col. 6, Lines 53-63; “Ripmaps 2050, 2060, 2065, 2080, 2090, and 2100 each have one dimension at a 1:1 minification. … each can be viewed as an anisotropic version of base texture 2010. … ripmaps 2070, 2075, 2110 and 2120 each have one dimension at a minification level of 2:1 [‘texture band are changed by reducing by ½’] and can be viewed as anisotropic versions of the mipmap 2020, which has a minification of 2:1.”) along the first imaginary axis (YAMADA; ¶ 0083),
that the resolution of a first one of second textures in the second texture band is reduced by 1/2 compares with a highest resolution of one of the first textures, and the resolutions of the second textures in the second texture band are changed by reducing by 1/2 from the first one of the second textures (NEWHALL; Col. 6, Lines 53-63; “Ripmaps 2050, 2060, 2065, 2080, 2090, and 2100 each have one dimension at a 1:1 minification. … each can be viewed as an anisotropic version of base texture 2010. … ripmaps 2070, 2075, 2110 and 2120 each have one dimension at a minification level of 2:1 [‘texture band is reduced by ½’] and can be viewed as anisotropic versions of the mipmap 2020, which has a minification of 2:1. … ripmap 2070 [is] viewed as a version of mipmap 2020 being further minified horizontally, resulting in … a 2:1 vertical minification. Similarly, ripmap 2110 has … a 2:1 horizontal minification.”) along the first imaginary axis (YAMADA; ¶ 0083), and
that the resolution of a first one of third textures in the third texture band is reduced by 1/4 compares with the highest resolution of one of the first textures, and Serial No. 16/807,196Page 3 of 10the resolutions of the third textures in the third texture band are changed by reducing by 1/2 from the first one of the third textures (NEWHALL; Col. 6, Lines 53-63; “Ripmaps 2050, 2060, 2065, 2080, 2090, and 2100 each have one dimension at a 1:1 minification. … each can be viewed as an anisotropic version of base texture 2010. … ripmaps 2070, 2075, 2110 and 2120 each have one dimension at a minification level of 2:1 [‘texture band are changed by reducing by ½’] and can be viewed as anisotropic versions of the mipmap 2020, which has a minification of 2:1. … ripmap 2070 [is] viewed as a version of mipmap 2020 being further minified horizontally, resulting in a horizontal minification of 4:1 … ripmap 2110 has a vertical minification of 4:1 [‘third texture band is reduced by 1/4’] …”) along the first imaginary axis (YAMADA; ¶ 0083).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display method of YAMADA with the various teachings of NEWHALL. The motivation for this modification could have been to implement anisotropic texture filtering, or filtering textures unequally in different directions, which prevents aliasing and avoids blurring introduced by overly-conservative approximation of a pixel footprint employed by isotropic texture filtering (NEWHALL; Col. 2, Lines 10-13).
Independent claim 5 has similar limitations and scope when compared to the recitation of independent claim 1; therefore, the same rationale(s) to combine references will be maintained.
Regarding claim 5, YAMADA-NEWHALL disclose that a display apparatus comprises: 
a display configured to display (YAMADA; FIG. 1; ¶ 0058; “The electronic apparatus 1000 displays the pages of an e-book and thumbnails which are reduced images of the respective pages of the e-book. That is, the electronic apparatus 1000 is … a display apparatus that displays images. The electronic apparatus 1000 includes a display unit ‘1’ on which images are displayed.”) an image bundle formed36 of a plurality of images (YAMADA; FIGS. 11-15; ¶ 0086; “… the display image generation unit 1104 generates an image in which the supplied first selected image P is arranged in the entire display region and the modified thumbnail images P11 are arranged … in an overlapped manner [‘image bundle’] in ascending order of page numbers from the right to the left of the display region.”), each of the plurality of images is a texture selected from one of a first texture band, a second texture band, or a third texture band (NEWHALL; Col. 6, Lines 1-8 and 36-52) and having a resolution according to a size of the plurality of images displayed on the display (NEWHALL; Col. 7, Lines 32-42); 
a memory configured to store a program; and
a processor configured to execute the program (YAMADA; FIG. 2; ¶ 0076; “… a controller 2 outputs signals for displaying images in the display region 55 and various kinds of signals for driving the display unit 1. A control unit 3 is a microcomputer including a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), … and controls the respective units of the electronic apparatus 1000 in accordance with a program stored in the ROM. … A storage unit 8 is a nonvolatile memory and stores document data representing an e-book.”) so as to:
rotate the plurality of images (YAMADA; FIG. 7; ¶ 0082; “The display image generation unit 1104 generates an image including the supplied first selected image and thumbnail images as an image to be displayed on the display unit 1. The thumbnail images of respective pages are modified so that each page is erected vertically on a horizontal plane and rotated about an imaginary rotation axis …, and the page is viewed in the same way as when it was viewed (viewed overhead) from a viewpoint above the upper side of the page (step S105).”) … [See the rationale for the rejection of these same limitations in the rejection of claim 1 in the Office action above.].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619